PER CURIAM.
We reverse the trial court’s order granting the motion to suppress. In the instant case, the search of appellee’s vehicle was incident to a lawful arrest and thus, satisfied the fourth amendment’s requirements of reasonableness. United States v. Robinson, 414 U.S. 218, 94 S.Ct. 467, 38 L.Ed. 2d 427 (1973); New York v. Belton, 453 U.S. 454, 101 S.Ct. 2860, 69 L.Ed.2d 768, reh’g denied, 453 U.S. 950, 102 S.Ct. 26, 69 L.Ed.2d 1036 (1981).
REVERSED AND REMANDED.
GLICKSTEIN, DELL and GUNTHER, JJ., concur.